Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
                                                                 FILED
                                                              Aug 02 2012, 9:35 am
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.
                                                                      CLERK
                                                                    of the supreme court,
                                                                    court of appeals and
                                                                           tax court




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

DONALD C. SWANSON, JR.                               GREGORY F. ZOELLER
Fort Wayne, Indiana                                  Attorney General of Indiana

                                                     BRIAN REITZ
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

KENT W. CARTER,                                      )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )      No. 02A03-1203-CR-108
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                       APPEAL FROM THE ALLEN SUPERIOR COURT
                           The Honorable Wendy W. Davis, Judge
                              Cause No. 02D06-1110-FD-1365


                                           August 2, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                           Case Summary

        Kent W. Carter appeals his two-year sentence for Class D felony failure to return

to lawful detention. He contends that his sentence is inappropriate in light of the nature

of the offense and his character. Because Carter has failed to persuade us that his

sentence is inappropriate in light of the nature of the offense and his character, we affirm.

                                  Facts and Procedural History

        After pleading guilty in 2011 to two counts of Class D felony theft, Carter was

placed in the Allen County Work Release program. On September 23, 2011, Carter

received approval to go to his place of employment, Hoosier Pride Plastics, from 6:30

a.m. to 7:30 p.m. Carter did not return to the Allen County Work Release Center by 7:30

p.m., as he was required to do. Instead, he returned some time the following day. As a

result, the State charged Carter with Class D felony failure to return to lawful detention.

In February 2012, Carter pled guilty to failure to return to lawful detention. The trial

court sentenced Carter to two years in the Department of Correction.

        Carter now appeals.

                                     Discussion and Decision

        Carter contends that his two-year sentence is inappropriate in light of the nature of

the offense and his character.1 We disagree.



        1
          Carter frames his argument solely as whether his sentence is inappropriate. See Appellant’s Br.
p. 1, 3. However, because Carter references aggravators and mitigators in closing, the State construes
Carter’s argument as including the contention that the trial court abused its discretion by failing to
consider certain mitigators. To the extent that Carter’s argument contains this assertion, we observe that
whether a trial court has abused its discretion by improperly recognizing aggravators and mitigators when
sentencing a defendant and whether a defendant’s sentence is inappropriate under Indiana Appellate Rule
7(B) are two distinct analyses. King v. State, 894 N.E.2d 265, 267 (Ind. Ct. App. 2008). Because Carter
frames his argument as one made under Indiana Appellate Rule 7(B), we so confine our discussion.
                                                    2
        Although a trial court may have acted within its lawful discretion in imposing a

sentence, Article 7, Sections 4 and 6 of the Indiana Constitution authorize independent

appellate review and revision of sentences through Indiana Appellate Rule 7(B), which

provides that a court “may revise a sentence authorized by statute if, after due

consideration of the trial court’s decision, the Court finds that the sentence is

inappropriate in light of the nature of the offense and the character of the offender.” Reid

v. State, 876 N.E.2d 1114, 1116 (Ind. 2007) (citing Anglemyer v. State, 868 N.E.2d 482,

491 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007)). The defendant has the

burden of persuading us that his sentence is inappropriate. Id. (citing Childress v. State,

848 N.E.2d 1073, 1080 (Ind. 2006)).

        The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. Whether a sentence is

inappropriate ultimately turns on the culpability of the defendant, the severity of the

crime, the damage done to others, and a myriad of other factors that come to light in a

given case. Id. at 1224.


         We note, however, that Carter’s argument is misplaced. He contends that the trial court did not
properly weigh certain mitigators, and for this reason, “requests this Court to re-weigh the aggravating
and mitigating circumstances.” Appellant’s Br. p. 6. It is well settled that we do not review the weight
given to an aggravator or mitigator on appeal. See Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007)
(“Because the trial court no longer has any obligation to ‘weigh’ aggravating and mitigating factors
against each other when imposing a sentence . . . a trial court can not now be said to have abused its
discretion in failing to ‘properly weigh’ such factors.”), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007).
                                                    3
       The sentencing range for a Class D felony is six months to three years, with one

and one-half years being the advisory term. Ind. Code § 35-50-2-7. Here, the trial court

sentenced Carter to two years in the Department of Correction. This sentence was within

the statutory range.

       Regarding the nature of the offense, there is nothing in the record that indicates

that this sentence is inappropriate. After pleading guilty to two counts of felony theft,

Carter was given what he described as “a gift,” the opportunity to work and earn money

for his family through the Allen County Work Release program. See Sent. Tr. p. 7.

Carter chose not to abide by the rules of the program by knowingly failing to return as

scheduled.

       Regarding his character, Carter has a significant criminal history.          He has

accumulated thirteen felony convictions in Indiana, including theft, auto theft, forgery,

and burglary, and his probation has been revoked twice.          Carter also has a felony

conviction and three misdemeanor convictions in Virginia. While Carter points out his

intent to pursue an education, previous military service, and commitment to supporting

his family, his criminal history and actions in this case show that he has not been deterred

from criminal activity through his extensive contact with the criminal justice system. Nor

has he availed himself of the opportunities given to him in the form of alternative

sentencing. Carter has failed to persuade us that his two-year sentence is inappropriate in

light of the nature of the offense and his character.

       Affirmed.

MATHIAS, J., and BARNES, J., concur.


                                              4